DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species claim 7, inclusive of claims 1-5, 7, 13, 14, and 19 in the reply filed on December 17, 2021 is acknowledged.
Claims 6, 8-12, 15-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 17, 2021.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,091,410. Although the claims at issue are not identical, they are not patentably distinct from each the instant claims are substantially encompassed by, or otherwise comprise substantially overlapping subject matter with, the patented claims.  

Claims 1-5, 7, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,154,841. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise comprise substantially overlapping subject matter with, the patented claim.

Claims 1-5, 7, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/821,409 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are substantially encompassed by, or otherwise comprise substantially overlapping subject matter with, the copending claim.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claims 13 and 14 attempt to limit the exhibited properties of the claimed catalyst relative to an “otherwise similar” OCM catalyst either without La or with La but with an alkaline earth metal to La ratio outside that of the instant claimed range.  This is considered to be indefinite because of the term “similar.”  If the claim stated “otherwise identical,” this would be definitive language and one could easily ascertain the scope of the claims.  However, “similar” is intentionally distinct from definitive language such as “identical,” “exact,” or “same.”  The exact scope of “similar” is therefore unclear.  
In other words, if another catalyst did not contain La, yet the remainder of the composition were not identical (other than the absence of La) there is no way to determine which compositions would constitute “similar,” yet not exact, as intended by Applicant.  Could La be substituted in the claimed general formula with another lanthanide element and thus still be considered “similar,” or does Applicant instead mean “identical” and thus an otherwise identical catalyst would follow the claimed formula except for the presence of La?  These questions, being rhetorical, are simply meant to exemplify the ambiguity, and thus indefiniteness, of claims 13 and 14.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminsky et al (US 5,599,510).  
Regarding claims 1, 2, 5, 13, 14, and 19, Kaminsky teaches SrLa oxide as a useful catalyst for OCM reactions (col. 11, lines 41-47).  
Regarding claims 3 and 4, E and D of the instantly claimed formula are optionally required, as they be present in molar amounts of zero.  As such, claims 3 and 4 only further limit parent claim 1 if said optional elements are present.  As the catalyst of Kaminsky, relied upon above, does not include such additional elements, claims 3 and 4 are considered to be satisfied.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schammel et al (US 2016/0107143).  
Regarding claims 1-5 and 19, Schammel teaches OCM catalysts (abstract) of formula E1aAxByOz, where E1 may be La, A may be Sr, and B may be Ce or Pr (pars. 142 and 143).  The overlapping ranges constitute prima facie obviousness.  

Claims 1-5, 7, 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Liang et al (US 11,091,410).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).  Liang clearly teaches substantially identical compositions, as seen below: 
 
    PNG
    media_image1.png
    288
    425
    media_image1.png
    Greyscale
(abstract), and 

    PNG
    media_image2.png
    75
    405
    media_image2.png
    Greyscale
(col. 2, lines 51-54).  The examples in Table 1 are considered to satisfy the composition of instant claim 1 and thus are expected to exhibit the properties of claims 13 and 14.  
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732